DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 2, 10 and 14 are objected to because of the following informalities: 
In claim 2, line 1, "further comprising" should be changed to --wherein--.
In claim 10, lines 3 and 5, "overdrive level" should be changed to --overdrive voltage--, in order to be consistent with line 2 of claim 6. Note the same problem on lines 3 and 5 of claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On line 2 of claim 12, "a fifth voltage level of a power source" lacks antecedent basis, the reason being that no first through fourth voltage levels of a power source have been previously set forth in any of the claims that claim 12 depends from, i.e., no first through fourth voltage levels of a power source are recited anywhere in claims 1, 3-6 and 9-11. For purposes of applying prior art against claim 12, this recitation will be interpreted to simply mean a voltage level of a power source.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al, U.S. Patent Application Publication No. 2014/0132329.
Li et al discloses, in figure 5,
a level shifter, comprising:
a cross-coupled pair (transistors 540, 541), coupling a first power terminal (the common source terminal of transistors 540, 541 which receive VDDH) to a first output terminal (the drain terminal of transistor 541 which provides output voltage ZN) of the level shifter or a second output terminal (the drain terminal of transistor 540 which provides output voltage Z) of the level shifter;
a pull-down pair (transistors 544, 545), comprising a first transistor (544) and a second transistor (545) controlled by an input signal of the level shifter (the claimed input signal of the level shifter reads on the differential signal I, IN which is applied to the source terminals of transistors 548 and 549, respectively--or, alternatively the claimed input signal of the level shifter can be read on just signal IN, note the obviousness rejection of claim 3 based on Li et al in paragraph seven below),
wherein:
the first transistor is coupled between the second output terminal and a second power terminal (the common drain terminal of transistors 544 and 545 which receive VDDL), and the second transistor is coupled between the first output terminal and the second power terminal; and
a first voltage level (the level of VDDH) coupled to the first power terminal is greater than a second voltage level (the level of VDDL) coupled to the second power terminal, and the second voltage level is greater than a ground level.

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, U.S. Patent No. 9,985,643.
As to claim 1, Kim discloses, in figure 8,
a level shifter, comprising:
a cross-coupled pair (transistors Pa, Pb), coupling a first power terminal (the common source terminal of transistors Pa and Pb which receive VH) to a first output terminal (the drain terminal of transistor Pb which provides output voltage VoB) of the level shifter or a second output terminal (the drain terminal of transistor Pa which provides output voltage Vo) of the level shifter;    
a pull-down pair (transistors Na, Nb), comprising a first transistor (Na) and a second transistor (Nb) controlled by an input signal of the level shifter (the claimed input signal of the level shifter reads on the differential output signal of stage 130 formed by V and VB),
wherein:
the first transistor is coupled between the second output terminal and a second power terminal (the common source terminal of transistors Na and Nb which receive VL), and the second transistor is coupled between the first output terminal and the second power terminal; and
a first voltage level (the level of VH) coupled to the first power terminal is greater than a second voltage level (the level of VL) coupled to the second power terminal, and the second voltage level is greater than a ground level.
As to claim 2, note that voltage VH can be interpreted as an overdrive voltage, and also note that voltage VL is a power source voltage that is applied to a former stage (130) that provides the input signal to the level shifter.

6.	Claims 1 and 2 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassia, U.S. Patent Application Publication No. 2011/0018606.
As to claim 1, Cassia discloses, in figure 5,
a level shifter, comprising:
a cross-coupled pair (transistors 554, 564), coupling a first power terminal (the common source terminal of transistors 554, 564 which receives Vdd2) to a first output terminal (the drain terminal of 564 which provides output voltage Voutn) of the level shifter or a second output terminal (the drain terminal of 554 which provides output voltage Voutp) of the level shifter;
a pull-down pair (transistors 552, 562), comprising a first transistor (552) and a second transistor (562) controlled by an input signal of the level shifter (the claimed input signal of the level shifter reads on the differential output signal of stage 110c which is applied to the gate terminals of the four transistors within latch 140c),
wherein:
the first transistor is coupled between the second output terminal and a second power terminal (the common source terminal of 552 and 562 which receives Vdd1), and the second transistor is coupled between the first output terminal and the second power terminal; and
a first voltage level (the level of Vdd2) coupled to the first power terminal is greater than a second voltage level (the level of Vdd1) coupled to the second power terminal, and the second voltage level is greater than a ground level.
As to claim 2, note that voltage Vdd2 can be interpreted as an overdrive voltage, and also note that voltage Vdd1 is a power source voltage that is applied to a former stage (110c) that provides the input signal to the level shifter.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, supra.
As to claim 2, note that voltage VDDH can be considered an overdrive voltage, and although Li et al does not disclose a former stage powered by VDDL, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that a differential input signal applied to a level shifter circuit (such as differential input signal I, IN of the Li et al figure 5 level shift circuit) is typically output from a former stage (also known as an upstream circuit), where such a former stage is powered by VDDL, official notice being taken by the examiner of this old and well-known concept.
As to claim 3, the claimed first control circuit can be read on the combination of diode 546 and transistor 548, and the claimed second control circuit can be read on the combination of diode 547 and transistor 549 (the claimed first and second control signals are at the anode terminals of diodes 546 and 547, respectively). Official notice is also taken by the examiner that it was old and well-known in the art before the effective filing date of applicant's invention that a differential signal (such as the differential input signal formed by I, IN) is typically formed by applying an input signal to an inverter, i.e., the above-noted former stage in figure 5 of Li et al would obviously output signal I to both the source terminal of transistor 548 and also to an inverter which will then output signal IN to the source terminal of transistor 549.
As to claim 4, note that the first and second transistors 544 and 545 shown in figure 5 of Li et al are PMOS transistors.
As to claim 5, note that the claimed third and fourth transistors can be read on PMOS transistors 540 and 541, respectively.
As to claims 6-8, these limitations will be inherent during the operation of the Li et al figure 5 level shift circuit (note that it has long been held by the courts that where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
As to claim 12, as noted above, the second voltage level VDDL is a voltage level of the power source and this second voltage level could obviously be applied to a former stage that provides the differential input signal I, IN.
8.	Claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over Cassia, supra.
The claimed first control circuit can be read on the combination of inverters 512 and 514 together with transistor 522, and the claimed second control circuit can be read on the combination of inverters 516 and 518 together with transistor 524 (the claimed first and second control signals are at the source terminals of transistors 522 and 524, respectively). As to the claimed inverter, official notice is also taken by the examiner that it was old and well-known in the art before the effective filing date of applicant's invention that a differential signal (such as Cassia’s differential input signal formed by Vinp, Vinn) is typically formed by applying an input signal to an inverter, i.e., in figure 5 of Cassia Vinp could obviously be applied to an inverter which would then output signal Vinn (or, alternatively, Vinn could obviously be applied to an inverter which would then output signal Vinp).

Allowable Subject Matter
9.	Claims 9-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the specific details of the claimed first and second control circuits set forth in claims 9 and 13, respectively, and claims 10, 11 and 14-16 are allowable in view of their dependencies on allowable claims 9 and 13.

Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 3 of Kumar which is also seen to anticipate independent claim 1, i.e., the claimed cross-coupled pair is the combination of transistors M01 and M11, the claimed first and second transistors of the pull-down pair are transistors M12 and M02, respectively, the first voltage level is VDDE and the second voltage level is VREF2 (note that VDDE is greater than VREF2 and note also that VREF2 is greater than ground, as indicated in paragraph [0047] of Kumar). 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 1, 2022